Upon an indictment which charged appellant with grand larceny and receiving stolen property, the defendant was convicted under the second count thereof, and from the judgment pronounced and entered this appeal was taken.
The corpus delicti was established by the evidence without dispute or controversy. The evidence as to the guilt or innocence of this appellant was in conflict, thereby presenting a jury question. It was ample upon which to base the verdict rendered and the judgment of conviction predicated thereon.
The exceptions reserved to the court's rulings upon the admission of evidence are without merit, as no error appears in any of these rulings. There is no phase of this case which entitled the defendant to the general affirmative charge as to either count in the indictment.
The motion for a new trial was properly overruled. Let the judgment of conviction, from which this appeal was taken, stand affirmed.
Affirmed.